—In an action to recover damages for legal malpractice, the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Dutchess County (Jiudice, J.), entered May 28, 1990, which granted the defen*512dant’s motion for summary judgment dismissing the complaint. The plaintiffs’ notice of appeal from the decision of the same court, entered May 1, 1992, is deemed a premature notice of appeal from the order and judgment (see, CPLR 5520 [a]).
Ordered that the order and judgment is affirmed, with costs.
The Supreme Court properly granted summary judgment to the defendant and dismissed this action to recover damages for legal malpractice. The plaintiffs’ conclusory, undocumented assertions were insufficient to establish that they sustained damages premised upon the defendant’s alleged malpractice in connection with an option agreement for the purchase of certain real property (see, Kazakias v Bistricer, 180 AD2d 666; see also, Lauer v Rapp, 190 AD2d 778, 779; Murphy v Stein, 156 AD2d 546). Thompson, J. P., Rosenblatt, Pizzuto and Florio, JJ., concur.